       Case 4:20-cv-08722-HSG Document 29 Filed 04/13/21 Page 1 of 2



 1
     Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     jonathan.a.stieglitz@gmail.com
 3   THE LAW OFFICES OF
     JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Suite 800
     Los Angeles, California 90064
 5   Telephone: (323) 979-2063
     Facsimile: (323) 488-6748
 6   Attorney for Plaintiff
 7

 8                     UNITED STATES DISTRICT COURT
 9               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELI ALON                                Case No.: 4:20-cv-8722
     Plaintiff
12                                           The Hon. Haywood S. Gilliam, Jr.
13
     Against
                                             ORDER FOR CASE DISMISSAL
14
                                             WITH PREJUDICE AS TO
     EXPERIAN INFORMATION                    EXPERIAN INFORMATION
                                             SOLUTIONS, INC
15   SOLUTIONS, INC.;
16   BANK OF AMERICA, N.A.
17

18
     Defendant                               Complaint Filed: 12/09/2020

19

20
21

22
            THE COURT having reviewed the Parties’ Proposed Stipulation for
23

24
     Dismissal With Prejudice, and being fully advised in the premises, DOES

25   HEREBY ORDER, that the Case is dismissed with prejudice with each party to
26
     bear their respective costs and fees
27

28
      Case 4:20-cv-08722-HSG Document 29 Filed 04/13/21 Page 2 of 2



 1   BY THE COURT:

 2
       4/13/2021
     ______________                         ___________________________
 3   DATE:                                  HON. Haywood S. Gilliam, Jr.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
